UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ABDOULAYE TALL,

         Plaintiff,
                 v.                                        Civil Action No. 09-2196 (JDB)
 COMCAST OF POTOMAC, LLC, et al.,

         Defendants.


                                        MEMORANDUM

       The Clerk of Court has entered default against the Credit Protection Association ("CPA").

See Clerk's Entry of Default [Docket Entry 17]. Before the Court is [Docket Entry 22]

Abdoulaye Tall's motion for a default judgment. Upon entry of default, "the defaulting defendant

is deemed to admit every well-pleaded allegation in the complaint." Int'l Painters & Allied

Trades Indus. Pension Fund v. R.W. Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C.

2002). "Although the default establishes a defendant's liability, the court is required to make an

independent determination of the sum to be awarded unless the amount of damages is certain."

Id. Hence, when seeking a default judgment, the plaintiff must prove its entitlement to the

damages or other relief requested. See id. "In ruling on such a motion, the court may rely on

detailed affidavits or documentary evidence to determine the appropriate sum for the default

judgment." Id.

       By order issued on August 20, 2010, the Court required Tall to provide by affidavit

sufficient evidence to enable the Court to assess and order appropriate relief. He has responded

to that order by a lengthy memorandum with attachments rather than through an affidavit as
instructed. Nonetheless, the Court will enter a default judgment on the basis of the law and the

material Tall as provided.

        In his Memorandum Regarding Entitlement to Damages ("Damages Mem."), Tall seeks

actual damages, statutory damages, court costs, attorney's fees and punitive damages on his

claims under the Fair Credit Reporting Act (FCRA) and the Fair Debt Collection Practices Act

(FDCPA), and for defamation. He has provided no documentation or other justification for any

attorney's fees (merely claiming that he incurred $1500 in legal expenses) -- which stands to

reason since he has proceeded pro se in this action. Hence, no attorney's fees will be awarded.

The only court costs relating to this action specified by Tall is the filing fee of $350, to which he

is entitled.

        Tall's submission is not of much help in specifying any recoverable actual damages. He

makes general, conclusory assertions with respect to his time and effort spent dealing with this

matter, his difficulty in getting one loan, and the anguish and pain he has suffered. But he has

provided no detail as to any injury, and no account for the Court to quantify any damages.

Armed only with his broad, conclusory claims, the Court is hard pressed to make a specific

determination of an amount to which Tall is entitled. And Tall has provided little support for a

claim of a willful violation by CPA -- indeed, he simply assumes either that CPA's conduct must

have been willful or that the default deems a willful violation to be admitted.1 The Court cannot

conclude, therefore, that willfulness under the relevant statutes is well-pled and hence deemed

admitted by virtue of the default.



        1
       Tall has not satisfied the requirements and standard for an award of punitive damages
and under the circumstances here he is not entitled to any.

                                                 -2-
       It is fair to say, however, that this was not a major statutory violation or defamation of

Tall. The circumstances here amount to no more than what one would expect from this type of

fairly routine credit dispute and collection error. Tall identifies little in the way of consequences

to him before the matter was resolved, and the bill in dispute was quite small. After considering

Tall's damages submission, the relevant law and the entire record, the Court makes an

independent determination that, whether as actual damages for the various claims asserted or as

statutory damages for a willful violation of the FCRA and the FDCPA (or a combination of

both), the proper damages award is $350 in court costs and $1500 in additional damages.

       Accordingly, a default judgment in the total amount of $1850 will be entered.


                                                                   /s/
                                                           JOHN D. BATES
                                                       United States District Judge
Date: October 29, 2010




                                                 -3-